                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TENNESSEE
                            EASTERN DIVISION

LARRY D. HORTON,                                )
                                                )
       Plaintiff,                               )
                                                )
VS.                                             )          No. 19-1179-JDT-cgc
                                                )
MADISON COUNTY SHERIFF’S                        )
DEPARTMENT, ET AL.,                             )
                                                )
       Defendants.                              )


                   ORDER DISMISSING AMENDED COMPLAINT,
          CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH
              AND NOTIFYING PLAINTIFF OF APPELLATE FILING FEE


       On August 27, 2019, the Court entered an order dismissing pro se Plaintiff Larry

D. Horton’s complaint and granting leave to file an amended complaint. (ECF No. 6.) On

September 9, 2019, Horton filed a motion asking the Court to reconsider that ruling. (ECF No. 8.)

The Court denied the motion but granted Horton until September 26, 2019, to file an amended

complaint. (ECF No. 9.) Horton has filed what the Court will construe as an amended complaint.

(ECF No. 10.) Although the Court received the filing on September 30, 2019, it appears Horton

submitted it for mailing on September 26, 2019. (Id. at PageID 55.) The Court will therefore

deem the filing timely and screen it under 28 U.S.C. § 1915A(b). See Brand v. Motley, 526 F.3d

921, 925 (6th Cir. 2008).

       In the amended complaint, Horton reiterates his allegations about the conditions at the

Madison County Criminal Justice Complex (CJC) and that he seeks to hold “the entire Madison

County Sheriff Department” liable for the conditions. (ECF No. 10 at PageID 52.) He alleges that
he has become ill on several occasions, been bitten by spiders, contracted food poisoning, and

suffered mental stress because of the conditions. (Id.) Horton asserts that he cannot obtain names

of anyone responsible for injuries because he is confined to his cell twenty-three hours a day. (Id.

at PageID 53.) He references his previous filing, which lists several dates on which he alleged he

visited the medical department and received inadequate treatment. (ECF No. 8 at PageID 43-45.)

Horton asks the Court to “once again” reconsider its previous order. (ECF No. 10 at PageID 53.)

       The legal standards for assessing the claims in an inmate’s complaint were set forth in the

prior order of dismissal, (ECF No. 6 at PageID 30-31), and will not be reiterated here.

       As the Court previously noted, the Madison County Sheriff’s Department is not an entity

subject to suit under § 1983. See Jones v. Union Cnty., Tennessee, 296 F.3d 417, 421 (6th Cir.

2002) (citing Matthews v. Jones, 35 F.3d 1046, 1049 (6th Cir. 1994)). Horton’s suit is construed

as against Madison County, which may be held liable only if Horton’s injuries were sustained

pursuant to an unconstitutional custom or policy of the County. See Monell v. Dep’t. of Soc. Serv.,

436 U.S. 658, 691-92 (1978). However, Horton does not allege that the problems at the CJC, or

any injury he suffered as a result, are attributable to a policy or custom of Madison County. He

provides no new facts and only reiterates his allegations about the conditions at CJC. Therefore,

for the same reasons discussed in the Court’s previous order (ECF No. 6 at PageID 32-33),

Horton’s amended complaint fails to state a claim against Madison County.

       To the extent Horton seeks to hold the CJC medical department responsible for his

allegedly inadequate treatment, he does not state a claim. Horton lists his symptoms and the dates

on which he was seen for treatment, but he does not name any member of the medical staff who

failed to treat him adequately. He instead refers only to “they,” “medical,” or “medical staff.”

These vague allegations are insufficient to state a claim against any member of the medical



                                                 2
department. See Frazier v. Michigan, 41 F. App’x 762, 764 (6th Cir. 2002); see also Gray v.

Weber, 244 F. App’x 753, 754 (8th Cir. 2007) (affirming dismissal of inmate’s § 1983 complaint

alleging denial of medical care against defendants identified “only collectively as ‘medical staff’”).

       In conclusion, the Court DISMISSES Horton’s complaint for failure to state a claim on

which relief can be granted, pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1). Leave

to further amend is DENIED.

       Pursuant to 28 U.S.C. § 1915(a)(3), the Court must also consider whether an appeal by

Horton in this case would be taken in good faith. The good faith standard is an objective one.

Coppedge v. United States, 369 U.S. 438, 445 (1962). The same considerations that lead the Court

to dismiss this case for failure to state a claim also compel the conclusion that an appeal would not

be taken in good faith. Therefore, it is CERTIFIED, pursuant to 28 U.S.C. § 1915(a)(3), that any

appeal in this matter by Horton would not be taken in good faith.

       The Court must also address the assessment of the $505 appellate filing fee if Horton

nevertheless appeals the dismissal of this case. A certification that an appeal is not taken in good

faith does not affect an indigent prisoner plaintiff’s ability to take advantage of the installment

procedures contained in § 1915(b). See McGore v. Wrigglesworth, 114 F.3d 601, 610-11 (6th Cir.

1997), partially overruled on other grounds by LaFountain, 716 F.3d at 951. McGore sets out

specific procedures for implementing the PLRA, §§ 1915(a)-(b). Therefore, Horton is instructed

that if he wishes to take advantage of the installment procedures for paying the appellate filing fee,

he must comply with the procedures set out in the PLRA and McGore by filing an updated in

forma pauperis affidavit and a current, certified copy of his inmate trust account for the six months

immediately preceding the filing of the notice of appeal.




                                                  3
        For analysis under 28 U.S.C. § 1915(g) of future filings, if any, by Horton, this is the first

dismissal of one of his cases as frivolous or for failure to state a claim. This strike shall take effect

when judgment is entered. See Coleman v. Tollefson, 135 S. Ct. 1759, 1763-64 (2015).

        The Clerk is directed to prepare a judgment.

IT IS SO ORDERED.
                                                         s/ James D. Todd
                                                        JAMES D. TODD
                                                        UNITED STATES DISTRICT JUDGE




                                                   4
